Title: To John Adams from François D’Ivernois, 6 March 1796
From: D’Ivernois, François
To: Adams, John


				
					Monsieur
					Londres ce 6 Mars 1796.
				
				J’apprens dans ce moment que Mr Vausse de souche, Colon de st Domingue part à l’instant pour Gravesende en me faisant offrir de se charger de ce que j’aurais à lui remettre pour l’amèrique. J’ai bien du regret de n’avoir point le tems de répondre à votre lettre si intéressante du 11 Décembre, mais en attendant que j’aye cet avantage, je profite au moins de cette occasion pour vous remercier de toutes les choses obligeantes que vous voulez bien me dire & pour vous faire passez un volume qui contient l’examen de la nouvelle Constitution Française & la suite de l’histoire des delapidations Démocratiques. Je joins quelques exemplaires de cette brochure in 4e que je vous prierai de distribuer à ceux de vos amis qui pourraient en entre curieux. J’aurai l’honneur de vous écrire incessamment en vous envoyant la traduction Anglaise de cet écrit sur les finances, traduction dans la quelle j’en ai continué l’histoire jusqu’au 1er MarsJe suis avec respect / Monsieur / Votre tres humble / & tres obéissant serviteur
				
					F d’Ivernois
				
				
					Ps. Je reçois en ce moment la brochure Anglaise dont je viens de vous faire mention & j’en joins ici 5  exemplaires.
				
			